     Case 3:18-cv-07591-CRB Document 310 Filed 10/12/20 Page 1 of 10




 1   CHARLES LIFLAND (S.B. #108950)                DENNIS J. HERRERA, State Bar # 139669
     clifland@omm.com                              City Attorney
 2   SABRINA H. STRONG (S.B. #200292)              RONALD P. FLYNN, State Bar # 184186
     sstrong@omm.com                               Chief Deputy City Attorney
 3   O’MELVENY & MYERS LLP                         YVONNE R. MERE, State Bar # 173594
     400 South Hope Street                         Chief of Complex & Affirmative Litigation
 4   Los Angeles, CA 90071                         OWEN J. CLEMENTS, State Bar # 141805
     Tel: (213) 430-6000                           SARA J. EISENBERG, State Bar # 269303
 5   Fax: (213) 430-6407                           JAIME M. HULING DELAYE, State Bar #
                                                   270784
 6   AMY LAURENDEAU (S.B. #198321)                 Deputy City Attorneys
     O’MELVENY & MYERS LLP                         Fox Plaza
 7   610 Newport Center Drive, 17th Floor          1390 Market Street, Sixth Floor
     Newport Beach, CA 92660                       San Francisco, CA 94102
 8   Tel: (949) 823-6900                           Telephone: 415.554.3597
     Fax: (949) 823-6994                           jaime.hulingdelaye@sfcityatty.org
 9   alaurendeau@omm.com
                                                   Attorneys for Plaintiff The People of the
10   AMY R. LUCAS (S.B. #264034)                   State of California, acting by and through
     O’MELVENY & MYERS LLP                         San Francisco City Attorney Dennis J.
11   1999 Avenue of the Stars, 8th Floor           Herrera
     Los Angeles, CA 90067
12   Tel: (310) 553-6700                           Additional counsel appear on signature
     Fax: (310) 246-6779                           page
13   alucas@omm.com

14   Attorneys for Defendants Johnson & Johnson,
     Janssen Pharmaceuticals, Inc., Ortho-
15   McNeil-Janssen Pharmaceuticals, Inc., and
     Janssen Pharmaceutica, Inc.
16
     Additional counsel appear on signature page
17

18                            UNITED STATES DISTRICT COURT
19                          NORTHERN DISTRICT OF CALIFORNIA
20
   CITY AND COUNTY OF SAN FRANCISCO, )              Case No. 3:18-cv-7591-CRB
21 CALIFORNIA, et al,                 )
                                      )             JOINT STIPULATION REGARDING
22                        Plaintiffs, )             DEADLINE TO ANSWER FIRST
                                      )             AMENDED COMPLAINT
23       vs.                          )
                                      )
24 PURDUE PHARMA L.P., et al.,        )             Judges: Hon. Charles R. Breyer and Hon.
                                      )             Jacqueline Scott Corley
25                        Defendants. )
                                      )
26                                    )
                                      )
27                                    )

28


                       JOINT STIPULATION REGARDING DEADLINE TO ANSWER
     Case 3:18-cv-07591-CRB Document 310 Filed 10/12/20 Page 2 of 10




 1          WHEREAS, on March 13, 2020, Plaintiffs the City and County of San Francisco filed
 2 the First Amended Complaint [Dkt. 128] in the above-entitled action in this Court;

 3          WHEREAS, on April 17, 2020, all Defendants, the Distributor Defendants, and the
 4 Manufacturer Defendants, each filed joint motions to dismiss the First Amended Complaint

 5 [Dkts. 169-171], and certain individual Defendants filed separate motions to dismiss the First

 6 Amended Complaint [Dkts. 162, 165-168, 176];

 7          WHEREAS, on September 30, 2020, the Court issued an order (the “MTD Order”)
 8 granting in part and denying in part the motions to dismiss filed by all Defendants, the

 9 Distributor Defendants, and the Manufacturer Defendants, and denying the remaining motions

10 [Dkt. 285];

11          WHEREAS, the Order further provided that the Plaintiff the People of the State of
12 California acting by and through San Francisco City Attorney Dennis J. Herrera had ten days to

13 amend and add allegations to its Complaint supporting its UCL claim premised on violations of

14 Cal. Bus. & Prof. Code § 4169.1;

15          WHEREAS, Plaintiff has elected not to amend and add allegations to its Complaint
16 supporting its UCL claim premised on violations of Cal. Bus. & Prof. Code § 4169.1 at this time,

17 but reserves the right to do so if additional facts supporting such violations are discovered; and

18          WHEREAS, the parties have met and conferred and have agreed that Defendants may
19 have an extension of time to answer the First Amended Complaint.

20          NOW, THEREFORE, IT IS HEREBY STIPULATED, pursuant to Local Rule 6-1(a),
21 that: (1) Defendants shall have through and including November 12, 2020 to answer the First

22 Amended Complaint; and (2) execution of this stipulation is not a waiver of any claims or

23 defenses Plaintiff or Defendants may otherwise have, and all such claims and defenses are

24 expressly reserved by Plaintiff and Defendants.

25

26          IT IS SO STIPULATED.
27

28

                                                -2-
                         JOINT STIPULATION REGARDING DEADLINE TO ANSWER
     Case 3:18-cv-07591-CRB Document 310 Filed 10/12/20 Page 3 of 10




 1   DATED: October 12, 2020                    Respectfully submitted,

 2   By: /s/ Steven J. Boranian                 By: /s/Amy R. Lucas
         Steven J. Boranian (Bar No. 174183)        Amy R. Lucas (S.B. #264034)
 3
         Luke S. Porter (Bar No. 323847)            O’MELVENY & MYERS LLP
 4       REED SMITH LLP                             1999 Avenue of the Stars, 8th Floor
         101 Second Street, Suite 1800              Los Angeles, CA 90067
 5       San Francisco, CA 94105                    Tel: (310) 553-6700
         Telephone: (415) 543-8700                  Fax: (310) 246-6779
 6       Facsimile: (415) 391-8269                  alucas@omm.com
         sboranian@reedsmith.com
 7
         lporter@reedsmith.com                      Charles C. Lifland (S.B. #108950)
 8                                                  Sabrina H. Strong (S.B. #200292)
         Eric J. Buhr (Bar No. 217528)              O’MELVENY & MYERS LLP
 9       Sarah B. Johansen (Nar No. 313023)         400 South Hope Street
         REED SMITH LLP                             Los Angeles, CA 90071
10       355 South Grand Avenue, Suite 2900         Tel: (213) 430-6000
11       Los Angeles, CA 90071                      Fax: (213) 430-6407
         Telephone: (213) 457-8000                  clifland@omm.com
12       Facsimile: (213) 457-8080                  sstrong@omm.com
         ebuhr@reedsmith.com
13       sjohansen@reedsmith.com                    Amy J. Laurendeau (S.B. #198321)
                                                    O’MELVENY & MYERS LLP
14       Attorneys for Defendant                    610 Newport Center Drive, 17th Floor
15       AmerisourceBergen Drug Corporation         Newport Beach, CA 92660
                                                    Tel: (949) 823-6900
16                                                  Fax: (949) 823-6994
                                                    alaurendeau@omm.com
17
                                                    Stephen D. Brody (pro hac vice)
18                                                  O’MELVENY & MYERS LLP
19                                                  1625 Eye Street, NW
                                                    Washington, DC 20006
20                                                  Tel: (202) 383-5300
                                                    Fax: (202) 383-5414
21                                                  sbrody@omm.com
22
                                                    Attorneys for Defendants Johnson &
23                                                  Johnson, Janssen Pharmaceuticals, Inc.,
                                                    Ortho-McNeil-Janssen
24                                                  Pharmaceuticals, Inc., and Janssen
                                                    Pharmaceutica, Inc.
25

26

27

28

                                              -3-
                       JOINT STIPULATION REGARDING DEADLINE TO ANSWER
     Case 3:18-cv-07591-CRB Document 310 Filed 10/12/20 Page 4 of 10




 1   By: /s/ Zachary W. Byer                          By: /s/ Elizabeth A. Sperling
         Zachary W. Byer (S.B. #301382)                   Elizabeth A. Sperling (CA Bar No.
 2       KIRKLAND & ELLIS LLP                             231474)
         555 South Flower Street                          ALSTON & BIRD LLP
 3
         Los Angeles, CA 90071                            333 South Hope Street, 16th Floor
 4       Tel: (213) 680-8400                              Los Angeles, CA 90071
         zachary.byer@kirkland.com                        Telephone: (213) 576-1000
 5                                                        Fax: (213) 576-1100
         Jennifer G. Levy, P.C. (pro hac vice)            elizabeth.sperling@alston.com
 6       KIRKLAND & ELLIS LLP
         1301 Pennsylvania Ave., N.W.                     Daniel G. Jarcho (pro hac vice)
 7
         Washington, D.C. 20004                           ALSTON & BIRD LLP
 8       Tel: (202) 879-5000                              950 F Street, NW
         Fax: (202) 879-5200                              Washington, DC 20004
 9       jennifer.levy@kirkland.com                       Telephone: (202) 239-3300
                                                          Daniel.jarcho@alston.com
10       Donna Welch, P.C. (pro hac vice)
11       Timothy W. Knapp, P.C. (pro hac vice)            Cari K. Dawson (pro hac vice)
         Karl Stampfl (pro hac vice)                      Scott A. Elder (pro hac vice)
12       KIRKLAND & ELLIS LLP                             Jenny A. Hergenrother (pro hac vice)
         300 North LaSalle, Chicago, IL 60654             ALSTON & BIRD LLP
13       Tel: (312) 862-2000                              1201 West Peachtree Street, Suite 4900
         Fax: (312) 862-2200                              Atlanta, GA 30309-3424
14       donna.welch@kirkland.com                         Telephone: (404) 881-7000
15       tknapp@kirkland.com                              cari.dawson@alston.com
         karl.stampfl@kirkland.com                        scott.elder@alston.com
16                                                        jenny.hergenrother@alston.com
         Attorneys for Defendants Allergan Finance,
17       LLC f/k/a Actavis, Inc. f/k/a Watson             Attorneys for Defendant Noramco, Inc.
         Pharmaceuticals, Inc., Allergan Sales, LLC
18       and Allergan USA, Inc.
19                                                    By: /s/ Zachary Hill
                                                          Zachary Hill (S.B. #275886)
20   By: /s/ Nathan E. Shafroth                           MORGAN, LEWIS & BOCKIUS LLP
         Sonya D. Winner (Bar No. 200348)                 One Market, Spear Street Tower
21       Nathan E. Shafroth (Bar No. 232505)              San Francisco, CA 94105-1596
         Isaac D. Chaput (Bar No. 326923)                 Tel: (415) 442-1000
22       COVINGTON & BURLING LLP                          zachary.hill@morganlewis.com
         Salesforce Tower
23
         415 Mission Street, Suite 5400                   Wendy West Feinstein (pro hac vice)
24       San Francisco, California 94105-2533             MORGAN, LEWIS & BOCKIUS LLP
         Telephone: + 1 (415) 591-6000                    One Oxford Centre, 32nd.Fl.
25       Facsimile: + 1 (415) 591-6091                    Pittsburgh, PA 15219-6401
                                                          Tel: (412) 560-7455
26       Attorneys for Defendant                          wendy.feinstein@morganlewis.com
27       McKesson Corporation
                                                          Attorneys for Defendants Teva
28                                                        Pharmaceuticals USA, Inc.; Cephalon,

                                              -4-
                       JOINT STIPULATION REGARDING DEADLINE TO ANSWER
     Case 3:18-cv-07591-CRB Document 310 Filed 10/12/20 Page 5 of 10




 1   By: /s/ Neelum J. Wadhwani                      Inc.; Actavis LLC; Actavis Pharma, Inc.
         Neelum J. Wadhwani (Bar No. 247948)         f/k/a Watson Pharma, Inc.; Watson
 2       Enu A. Mainigi (pro hac vice)               Laboratories, Inc.; Warner Chilcott
         WILLIAMS & CONNOLLY LLP                     Company LLC; Actavis South Atlantic
 3
         725 Twelfth Street, NW                      LLC; Actavis Elizabeth LLC; Actavis
 4       Washington, DC 20005                        Mid Atlantic LLC; Actavis Totowa LLC;
         Tel: (202) 434-5000                         Actavis Kadian LLC; Actavis
 5       Fax: (202) 434-5029                         Laboratories UT, Inc. f/k/a Watson
         nwadhwani@wc.com                            Laboratories, Inc.-Salt Lake City; and
 6       emainigi@wc.com                             Actavis Laboratories FL, Inc. f/k/a
                                                     Watson Laboratories, Inc.-Florida
 7
         Edward W. Swanson, SBN 159859
 8       August Gugelmann, SBN 240544
         SWANSON & McNAMARA LLP                  By: /s/ Sean O. Morris
 9       300 Montgomery Street, Suite 1100           Sean O. Morris (SBN 200368)
         San Francisco, California 94104             John D. Lombardo (SBN 187142)
10       Telephone: (415) 477-3800                   Christopher Beeler (SBN 330496)
11       Facsimile: (415) 477-9010                   ARNOLD & PORTER KAYE
         ed@smllp.law                                SCHOLER LLP
12       august@smllp.law                            777 South Figueroa Street, 44th Floor
                                                     Los Angeles, CA 90017-5844
13       Attorneys for Defendant                     Tel: (213) 243-4000
         Cardinal Health, Inc.                       Fax: (213) 243-4199
14                                                   Sean.Morris@arnoldporter.com
15                                                   John.Lombardo@arnoldporter.com
     By: /s/ Alan R. Ouellette
16       Alan R. Ouellette (CA Bar No. 272745)       Attorneys for Defendants Endo
         FOLEY & LARDNER LLP                         Pharmaceuticals Inc., Endo Health
17       555 California Street, Suite 1700           Solutions Inc., Par Pharmaceutical, Inc.,
         San Francisco, CA 94104-1520                and Par Pharmaceutical Companies,
18       Telephone: (415) 434-4484                   Inc.
19       Facsimile: (415) 434-4507
         aouellette@foley.com
20                                               By: /s/ Charles J. Stevens
         James W. Matthews (Pro Hac Vice)            Charles J. Stevens (SBN 106981)
21       Ana M. Francisco (Pro Hac Vice)             cstevens@gibsondunn.com
         Katy E. Koski (Pro Hac Vice)                Joshua D. Dick (SBN 268853)
22
         FOLEY & LARDNER LLP                         jdick@gibsondunn.com
23       111 Huntington Avenue                       Kelsey J. Helland (SBN 298888)
         Boston, MA 02199-7610                       khelland@gibsondunn.com
24       Telephone: (617) 342-4000                   GIBSON DUNN & CRUTCHER LLP
         Facsimile:    (617) 342-4000                555 Mission Street, Suite 3000
25       jmatthews@foley.com                         San Francisco, CA 94105
         francisco@foley.com                         Telephone: 415.393.8200
26
         kkoski@foley.com                            Facsimile: 415.393.8306
27
         Attorneys for Defendant Anda, Inc.          Kaspar Stoffelmayr (pro hac vice)
28                                                   kaspar.stoffelmayr@bartlitbeck.com

                                              -5-
                       JOINT STIPULATION REGARDING DEADLINE TO ANSWER
     Case 3:18-cv-07591-CRB Document 310 Filed 10/12/20 Page 6 of 10




 1                                               Katherine M. Swift (pro hac vice)
                                                 kate.swift@bartlitbeck.com
 2                                               BARTLIT BECK LLP
                                                 54 West Hubbard Street
 3
                                                 Chicago, IL 60654
 4                                               Telephone: 312.494.4400
                                                 Facsimile: 312.494.4440
 5
                                                 Alex Harris (pro hac vice)
 6                                               alex.harris@bartlitbeck.com
                                                 BARTLIT BECK LLP
 7
                                                 1801 Wewatta Street, Suite 1200
 8                                               Denver, CO 80202
                                                 Telephone: 303.592.3100
 9                                               Facsimile: 303.592.3140
10                                               Attorneys for Defendant Walgreen Co.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -6-
                    JOINT STIPULATION REGARDING DEADLINE TO ANSWER
     Case 3:18-cv-07591-CRB Document 310 Filed 10/12/20 Page 7 of 10




 1   DATED: October 12, 2020                   Respectfully submitted,
 2
                                               /s/ Elizabeth J. Cabraser
 3   DENNIS J. HERRERA                         Elizabeth J. Cabraser
     City Attorney                             Richard M. Heimann
 4   RONALD P. FLYNN                           Paulina do Amaral
     YVONNE R. MERE                            Kevin R. Budner
 5   OWEN J. CLEMENTS                          Michael Levin-Gesundheit
     SARA J. EISENBERG                         Jacob H. Polin
 6   JAIME M. HULING DELAYE                    LIEFF CABRASER HEIMANN &
     Deputy City Attorneys                     BERNSTEIN, LLP
 7   Fox Plaza                                 275 Battery Street, 29th Floor
     1390 Market Street, Sixth Floor           San Francisco, California 94111-3339
 8   San Francisco, CA 94102                   Telephone: 415.956.1000
     Telephone: 415/554-3957                   Facsimile: 415.956.1008
 9   jaime.hulingdelaye@sfcityatty.org         ecabraser@lchb.com

10   Aelish M. Baig                            Paul J. Geller
     Matthew S. Melamed                        Mark J. Dearman
11   Hadiya K. Deshmukh                        Dorothy P. Antullis
     ROBBINS GELLER RUDMAN & DOWD              ROBBINS GELLER RUDMAN & DOWD LLP
12   LLP                                       120 East Palmetto Park Road, Suite 500
     Post Montgomery Center                    Boca Raton, FL 33432
13   One Montgomery Street, Suite 1800         Telephone: 561/750-3000
     San Francisco, CA 94104                   561/750-3364 (fax)
14   Telephone: 415/288-4545                   pgeller@rgrdlaw.com
     415/288-4534 (fax)                        mdearman@rgrdlaw.com
15   aelishb@rgrdlaw.com                       dantullis@rgrdlaw.com

16   Thomas E. Egler                           Louise Renne
     Carissa J. Dolan                          RENNE PUBLIC LAW GROUP
17   ROBBINS GELLER RUDMAN & DOWD              350 Sansome Street, Suite 300
     LLP                                       San Francisco, CA 94104
18   655 West Broadway, Suite 1900             Telephone: 415/848-7240
     San Diego, CA 92101                       415/848-7230 (fax)
19   Telephone: 619/231-1058                   lrenne@publiclawgroup.com
     619/231-7423 (fax)
20   tome@rgrdlaw.com
     cdolan@rgrdlaw.com
21
     Jennie Lee Anderson                       Kevin Sharp
22   Audrey Siegel                             SANFORD HEISLER SHARP, LLP
     ANDRUS ANDERSON LLP                       611 Commerce Street, Suite 3100
23   155 Montgomery Street, Suite 900          Nashville, TN 37203
     San Francisco, CA 94104                   Telephone: 615/434-7000
24   Telephone: 415/986-1400                   615/434-7020 (fax)
     415/986-1474 (fax)                        ksharp@sanfordheisler.com
25   jennie@andrusanderson.com
     audrey.siegel@andrusanderson.com
26
     Edward Chapin                             David S. Casey, Jr.
27   SANFORD HEISLER SHARP, LLP                Gayle M. Blatt
     655 West Broadway, Suite 1700             Alyssa Williams
28   San Diego, CA 92101                       CASEY GERRY SCHENK FRANCAVILLA

                                              -7-
                       JOINT STIPULATION REGARDING DEADLINE TO ANSWER
     Case 3:18-cv-07591-CRB Document 310 Filed 10/12/20 Page 8 of 10




 1   Telephone: 619/577-4253                         BLATT & PENFIELD LLP
     619/577-4250 (fax)                              110 Laurel Street
 2   echapin2@sanfordheisler.com                     San Diego, CA 92101-1486
                                                     Telephone: 619/238-1811
 3                                                   619/544-9232 (fax)
                                                     dcasey@cglaw.com
 4                                                   gmb@cglaw.com
                                                     awilliams@cglaw.com
 5
     Ellen Relkin                                    Melinda Davis Nokes
 6   Paul Pennock                                    WEITZ & LUXENBERG P.C.
     WEITZ & LUXENBERG P.C.                          1880 Century Park East
 7   700 Broadway                                    Los Angeles, CA 90067
     New York, NY 10003                              Telephone: 310/247-0921
 8   Telephone: 212/558-5500                         310/786-9927 (fax)
     212/344-5461 (fax)                              mnokes@weitzlux.com
 9   erelkin@weitzlux.com
     ppennock@weitzlux.com
10
     Attorneys for Plaintiff The People of the State of California, acting by and through San Francisco
11   City Attorney Dennis J. Herrera

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -8-
                        JOINT STIPULATION REGARDING DEADLINE TO ANSWER
     Case 3:18-cv-07591-CRB Document 310 Filed 10/12/20 Page 9 of 10




 1                                           ATTESTATION
 2         Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this

 3 document has been obtained from the above signatories.

 4

 5   Dated: October 12, 2020                             By: /s/ Amy R. Lucas

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -9-
                        JOINT STIPULATION REGARDING DEADLINE TO ANSWER
     Case 3:18-cv-07591-CRB Document 310 Filed 10/12/20 Page 10 of 10




 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that, on October 12, 2020, service of this document was accomplished

 3 pursuant to the Court’s electronic filing procedures by filing this document through the ECF

 4 system.

 5
     Dated: October 12, 2020                          By: /s/ Amy R. Lucas
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -10-
                        JOINT STIPULATION REGARDING DEADLINE TO ANSWER
